Exhibit 10.4

CODEXIS, INC.

DAVID O’TOOLE

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Codexis, Inc., a Delaware corporation, (the “Company”) hereby grants to the
holder listed below (“Participant”), an option to purchase the number of shares
of the Company’s common stock (“Stock”), set forth below (the “Option”). This
Option is subject to all of the terms and conditions set forth herein and the
Stock Option Agreement attached hereto as Exhibit A (the “Stock Option
Agreement”), which is incorporated herein by reference. Unless otherwise defined
herein, the terms are defined in Article 1 of the Stock Option Agreement.

 

Participant:    David O’Toole Grant Date:    September 10, 2012 Exercise Price
per Share:    $2.72 Total Exercise Price:    $544,000.00

Total Number of Shares

Subject to the Option:

   200,000 shares Expiration Date:    September 9, 2022 Vesting Schedule:    The
shares subject to this Option shall vest and become exercisable as to 25% of the
total number of shares subject to the Option on September 4, 2013, and 1/48th of
the total number of shares subject to the Option shall vest and become
exercisable monthly thereafter, such that the Option would be fully vested and
exercisable on September 4, 2016, subject to Participant’s continued service
with the Company through each such vesting date. Type of Option:    This Option
is a Non-Qualified Stock Option

By executing this Grant Notice below, Participant agrees to be bound by the
terms and conditions of the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice and the Stock Option Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under this Grant Notice or the Stock
Option Agreement.

 

CODEXIS, INC.:     PARTICIPANT: By:  

/s/ Douglas T. Sheehy

    By:  

/s/ David O’Toole

Print Name:   Douglas T. Sheehy     Print Name:   David O’Toole Title:   Senior
Vice President, General Counsel and Secretary       Address:   [ADDRESS]    
Address:   [ADDRESS]



--------------------------------------------------------------------------------

EXHIBIT A

TO DAVID O’TOOLE STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Codexis, Inc., a Delaware
corporation (the “Company”), has granted to Participant an Option to purchase
the number of shares of Stock indicated in the Grant Notice.

ARTICLE 1.

DEFINED TERMS

Wherever the following terms are used in this Agreement, they shall have the
meanings specified below.

1.1 “Administrator” shall mean the Committee.

1.2 “Board” shall mean the Board of Directors of the Company.

1.3 “Change in Control” shall mean and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its parents or subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 1.2(a)
or Section 1.2(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the

 

A-1



--------------------------------------------------------------------------------

Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1.2(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.5 “Committee” shall mean the Compensation Committee of the Board.

1.6 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

1.7 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.

1.8 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Stock (or other securities of the
Company) or the share price of Stock (or other securities) and causes a change
in the per share value of the Stock underlying the Option.

1.9 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

1.10 “Fair Market Value” shall mean, as of any given date, the value of a share
of Stock determined as follows:

(a) If the Stock is listed on any established stock exchange (such as the New
York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Stock as quoted on such exchange or system for such
date or, if there is no closing sales price for a share of Stock on the date in
question, the closing sales price for a share of Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(b) If the Stock is not listed on an established stock exchange or national
market system, but the Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be

 

A-2



--------------------------------------------------------------------------------

the mean of the high bid and low asked prices for such date or, if there are no
high bid and low asked prices for a share of Stock on such date, the high bid
and low asked prices for a share of Stock on the last preceding date for which
such information exists, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

(c) If the Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Administrator in good faith.

1.11 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

1.12 “Non-Qualified Stock Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

1.13 “Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing more than
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

1.14 “Termination of Service” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where
Participant simultaneously commences or remains in employment or service with
the Company or any Subsidiary. The Administrator, in its sole discretion, shall
determine the effect of all matters and questions relating to a Termination of
Service, including, without limitation, the question of whether a Termination of
Service resulted from a discharge for cause and all questions of whether
particular leaves of absence constitute a Termination of Service.

ARTICLE 2.

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s agreement to commence and
continue in the employ of the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in this
Agreement, subject to adjustments as provided in Section 5.1 hereof. This Option
shall be a Non-Qualified Stock Option.

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in this Agreement shall confer upon
Participant any right to continue in the employ of the Company or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

 

A-3



--------------------------------------------------------------------------------

ARTICLE 3.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.10 and 5.15 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Participant’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

(c) Notwithstanding Sections 3.1(a) hereof and the Grant Notice, but subject to
Section 3.1(b) hereof, pursuant to Section 5.1 hereof, the Option shall become
fully vested and exercisable with respect to all shares of Stock covered thereby
in the event of a Change in Control, in connection with which the successor
corporation does not assume the Option or substitute an equivalent right for the
Option. Should the successor corporation assume the Option or substitute an
equivalent right, then no such acceleration shall apply.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof. The vesting of the Option may be
accelerated by the Administrator at such times and in such amounts as it shall
determine in its sole discretion, as otherwise provided for in this Agreement or
as set forth in a written agreement between the Company and Participant.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice, which shall in no event
be more than ten (10) years from the Grant Date;

(b) The expiration of three (3) months from the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death or disability or the exercise period is extended by the
Administrator until a date not later than the Expiration Date of the Option; or

(c) The expiration of one (1) year from the date of Participant’s Termination of
Service by reason of Participant’s death or disability, unless the exercise
period is extended by the Administrator until a date not later than the
Expiration Date of the Option.

(d) Unvested Options shall terminate immediately upon Participant’s Termination
of Services.

 

A-4



--------------------------------------------------------------------------------

3.4 Tax Indemnity.

(a) The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company, if different, from and against any
liability for or obligation to pay any Tax Liability (a “Tax Liability” being
any liability for income tax, withholding tax and any other employment related
taxes or social security contributions in any jurisdiction) that is attributable
to (1) the grant or exercise of, or any benefit derived by the Participant from,
the Option, (2) the acquisition by the Participant of the Stock on exercise of
the Option, or (3) the disposal of any Stock.

(b) The Option cannot be exercised until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Stock by the Participant. The Company shall not be
required to issue, allot or transfer Stock until the Employee has satisfied this
obligation.

ARTICLE 4.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised prior to its expiration to the extent such Option is vested, solely by
delivery to the Secretary of the Company (or any third party administrator or
other person or entity designated by the Company), during regular business
hours, of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3 hereof:

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator. Such notice of exercise
shall be executed and delivered by the person exercising such Options;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;

(c) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act of 1933, as
amended (the “Securities Act”) or any other applicable law, rule or regulation;
and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof (satisfactory to the Company in its sole discretion) of the right of such
person or persons to exercise the Option.

 

A-5



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) Cash or check;

(b) With the consent of the Administrator, surrender of shares of Stock
(including, without limitation, shares of Stock otherwise issuable upon exercise
of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or

(c) Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

4.5 Tax Withholding. Participant shall pay to the Company by one of the
permitted payment methods under Section 4.4, promptly upon exercise of an Option
or, if later, the date that the amount of such obligations becomes determinable,
all applicable federal, state, local and foreign withholding taxes that the
Administrator, in its discretion, determines to result upon exercise of an
Option or from a transfer or other disposition of shares of Stock acquired upon
exercise of an Option or otherwise related to an Option or shares of Stock
acquired in connection with an Option. The Administrator may in its sole
discretion and in satisfaction of the foregoing requirement withhold, or allow
Participant to elect to have the Company withhold shares of Stock otherwise
issuable under the Option (or allow the surrender of shares of Stock). Unless
determined otherwise by the Administrator, the number of shares of Stock which
may be so withheld or surrendered shall be limited to the number of shares which
have a Fair Market Value on the date of withholding or repurchase no greater
than the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
Administrator shall determine the fair market value of the Stock, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option exercise involving the sale of
shares to pay the Option exercise price or any tax withholding obligation.

4.6 Conditions to Issuance of Stock. The shares of Stock deliverable upon the
exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares of Stock or issued shares of Stock which have
then been reacquired by the Company. Such shares of Stock shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
shares of Stock purchased upon the exercise of the Option or portion thereof
prior to fulfillment of all of the following conditions:

(a) The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

 

A-6



--------------------------------------------------------------------------------

(b) The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of a properly completed and executed notice of
exercise, as specified in Section 4.3(a) above, and full payment for such shares
of Stock, including payment of any applicable withholding tax, which may be in
one or more of the forms of consideration permitted under Section 4.4 hereof;
and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.7 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any shares of
Stock purchasable upon the exercise of any part of the Option unless and until
such shares of Stock shall have been issued by the Company and held of record by
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Section 5.1 hereof.

ARTICLE 5.

OTHER PROVISIONS

5.1 Changes in Stock or Assets of the Company, Acquisition or Liquidation of the
Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the number and kind of shares
of Stock (or other securities or property) subject to the Option; (ii) the terms
and conditions of the Option; and (iii) the exercise price per share for the
Option.

(b) In the event of any transaction or event described in Section 5.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Option or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon Participant’s request, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the
Agreement.

 

A-7



--------------------------------------------------------------------------------

(i) To provide for either (A) termination of the Option in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of the Option or realization of Participant’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 5.1 the Administrator determines in good faith
that no amount would have been attained upon the exercise of the Option or
realization of Participant’s rights, then the Option may be terminated by the
Company without payment) or (B) the replacement of the Option with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of the Option or realization of Participant’s rights had the Option
been currently exercisable or payable or fully vested;

(ii) To provide that the Option be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to the Option and/or in the
terms and conditions of (including the exercise price), and the criteria
included in, the Option;

(iv) To provide that the Option shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Agreement; and

(v) To provide that the Option cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 5.1(a) and 5.1(b), the
number and type of securities subject to the Option and/or the exercise price
hereof, if applicable, shall be equitably adjusted. The adjustments provided
under this Section 5.1(c) shall be nondiscretionary and shall be final and
binding on Participant and the Company.

(d) Notwithstanding any other provision herein, but subject to Section 5.1(e),
in the event of a Change in Control, the Option shall be assumed or an
equivalent award substituted by the successor corporation or a parent or
subsidiary of the successor corporation.

(e) In the event that the successor corporation in a Change in Control refuses
to assume or substitute for the Option upon a Change in Control, the Option
shall become fully vested and, if applicable, exercisable and all forfeiture
restrictions on the Option shall lapse, in each case, as of immediately prior to
the consummation of such Change in Control. If the Option is exercisable in lieu
of assumption or substitution in the event of a Change in Control, the
Administrator shall notify Participant that the Option shall be fully
exercisable for a period of fifteen (15) days from the date of such notice,
contingent upon the occurrence of the Change in Control, and the Option shall
terminate upon the expiration of such period.

(f) No such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under
Section 16 of the Exchange Act or violate the exemptive conditions of Rule 16b-3
of the Exchange Act unless the Administrator determines that the Option is not
to comply with such exemptive conditions.

(g) The existence of the Grant Notice, Agreement and the Option shall not affect
or restrict in any way the right or power of the Company or the stockholders of
the Company to make or

 

A-8



--------------------------------------------------------------------------------

authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Stock or the rights thereof or which are
convertible into or exchangeable for Stock, or the dissolution or liquidation of
the company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(h) No action shall be taken under this Section 5.1 which shall cause the Option
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to the Option.

(i) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock including any
Equity Restructuring, for reasons of administrative convenience, the Company in
its sole discretion may refuse to permit the exercise of the Option during a
period of up to thirty (30) days prior to the consummation of any such
transaction.

5.2 Administration. The Administrator shall have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation and
application of this Agreement as are consistent therewith and to interpret,
amend or revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon Participant, the Company and all other interested persons. No
member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement or the Option.

5.3 Whole Shares. The Option may only be exercised for whole shares of Stock.

5.4 Option Not Transferable. Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

5.5 Binding Agreement. Subject to the limitation on the transferability of the
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

5.6 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 5.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice which is required to be given to
Participant shall, if Participant is then deceased, be given to the person
entitled to exercise his or her Option pursuant to Section 4.1 hereof by written
notice under this Section 5.6.

 

A-9



--------------------------------------------------------------------------------

Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

5.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.9 Conformity to Securities Laws. Participant acknowledges that this Agreement
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Option is granted and may be exercised, only in such a manner as
to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

5.10 Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Administrator; provided that, except as may otherwise
be provided herein, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Option in any material way without the
prior written consent of Participant.

5.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.4 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

5.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Agreement, if Participant is subject to Section 16 of the
Exchange Act, the Option and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

5.13 Not a Contract of Employment. Nothing in this Agreement or in the Grant
Notice shall confer upon the Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.

5.14 Entire Agreement. The Grant Notice and this Agreement (including all
Exhibits thereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

5.15 Section 409A. This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,

 

A-10



--------------------------------------------------------------------------------

notwithstanding any other provision of the Grant Notice or this Agreement (or
any Exhibits hereto), if at any time the Administrator determines that the
Option (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Grant Notice or this Agreement (or any
Exhibits hereto), or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the Option
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

5.16 Limitation on Participant’s Rights. The Option confers no rights or
interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither this Agreement nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

5.17 Signature in Counterparts. This Agreement, if provided for acceptance on a
paper copy, may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

A-11